


109 HR 5223 IH: Surveillance Activities Commission Act

U.S. House of Representatives
2006-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5223
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2006
			Mr. Conyers (for
			 himself, Mr. Wexler,
			 Mr. Grijalva,
			 Mr. Sanders,
			 Mr. McDermott,
			 Ms. Schakowsky,
			 Mr. Stark,
			 Mr. Capuano,
			 Ms. McCollum of Minnesota,
			 Ms. Baldwin,
			 Mr. Honda,
			 Mrs. Maloney,
			 Mr. Van Hollen,
			 Mr. Farr, and
			 Ms. Lee) introduced the following
			 bill; which was referred to the Select
			 Committee on Intelligence (Permanent Select), and in addition
			 to the Committee on the Judiciary, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To establish the National Commission on Surveillance
		  Activities and the Rights of Americans.
	
	
		1.Short titleThis Act may be cited as the
			 Surveillance Activities Commission Act
			 of 2006.
		2.DefinitionsIn this Act—
			(1)the term
			 Commission means the National Commission on Surveillance
			 Activities and the Rights of Americans established under section 3;
			(2)the term
			 electronic surveillance has the same meaning as in section 101 of
			 the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801);
			(3)the term
			 Foreign Intelligence Surveillance Court means the court
			 established under section 103(a) of the Foreign Intelligence Surveillance Act
			 of 1978 (50 U.S.C. 1803(a));
			(4)the terms
			 pen register and trap and trace device have the same
			 meaning as in section 3127 of title 18, United States Code;
			(5)The term
			 physical search has the same meaning as in section 301 of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1821);
			(6)the term
			 surveillance means any electronic surveillance, physical search,
			 use of a pen register or trap and trace device, order for the production of any
			 tangible item, or surveillance activity for which a Federal or State government
			 agent is required to obtain a warrant, before or after engaging in the
			 activity; and
			(7)the term warrantless surveillance
			 program means a program of warrantless surveillance conducted inside the
			 United States by any Federal or State agency.
			3.Establishment of
			 commissionThere is
			 established in the legislative branch the National Commission on Surveillance
			 Activities and the Rights of Americans to conduct an investigation and to study
			 governmental operations with respect to warrantless surveillance conducted
			 inside the United States and intelligence activities, and the extent, if any,
			 to which illegal, improper, or unethical activities were engaged in by any
			 Federal, State, or local government agency or any person employed by a Federal,
			 State, or local government.
		4.PurposesThe purposes of the Commission are
			 to—
			(1)examine and report
			 upon the facts, causes, and use of executive authority relating to any
			 warrantless surveillance conducted inside the United States that occurred after
			 September 11, 2001, by the National Security Agency or any other Federal or
			 State agency, and the extent to which any illegal, improper, or unethical
			 activities were engaged in by any agency or by any person, acting either
			 individually or in combination with others, in carrying out any surveillance
			 activities;
			(2)examine the origin
			 and operation of any warrantless surveillance conducted inside the United
			 States, including the collection, processing, analysis, dissemination, and
			 retention of intelligence information;
			(3)report on any
			 constitutional, statutory, and regulatory basis for any warrantless
			 surveillance program, including all presidential orders and authorizations, and
			 all opinions, instructions, or guidance concerning any warrantless surveillance
			 program provided by the Department of Justice, the Director of Central
			 Intelligence, the Director of National Intelligence, the Director of the
			 National Security Agency, the Department of Defense, or any department, office,
			 or agency of the Federal Government, and any of their subordinate offices or
			 officials, either in writing or verbally;
			(4)examine any
			 periodic reviews of any warrantless surveillance program, including all reviews
			 conducted by the National Security Agency Inspector General, the Department of
			 Justice, or any other Federal agency;
			(5)gather any
			 information regarding questions raised by any judge of the Foreign Intelligence
			 Surveillance Court regarding any warrantless surveillance program or the
			 utilization of intelligence collected under such program, and any response by
			 the Department of Justice to any such inquiries, including any temporary
			 cessation of such surveillance activities;
			(6)investigate any
			 participation by, or use of the facilities or personnel of, United States
			 electronic communications providers in warrantless surveillance conducted
			 inside the United States, including the origin of certifications or
			 representations provided to such providers concerning the legal authority for
			 their cooperation;
			(7)ascertain,
			 evaluate, and report on the evidence developed by all relevant governmental
			 agencies regarding any facts or circumstances that may have violated the
			 separation of powers enumerated in the Constitution of the United States,
			 including—
				(A)article I,
			 sections 1 and 8 of the Constitution of the United States; and
				(B)article III,
			 sections 1 and 2 of the Constitution of the United States;
				(8)ascertain and
			 evaluate any potential violations, including violations of the first, fourth,
			 and fourteenth amendments to the Constitution of the United States;
			(9)investigate and
			 report on any violation of the Foreign Intelligence Surveillance Act (50 U.S.C.
			 1801 et seq.), or any other applicable law;
			(10)examine the duty
			 of the President to brief all Members of Congress regarding warrantless
			 surveillance of United States citizens conducted inside the United
			 States;
			(11)build upon the
			 investigations of other entities, and avoid unnecessary duplication, by
			 reviewing the findings, conclusions, and recommendations of—
				(A)any investigation
			 by a Committee of the Senate or the House of Representatives; and
				(B)other executive
			 branch, congressional, or independent commission investigations into the
			 warrantless surveillance conducted inside the United States;
				(12)make a full and
			 complete accounting of the circumstances surrounding warrantless surveillance
			 conducted inside the United States, including an assessment of its
			 effectiveness in protecting the United States from terrorism;
			(13)make a full and
			 complete accounting of the use of any appropriated funds by any Federal, State,
			 or local government agency or any person employed by a Federal, State, or local
			 government in carrying out warrantless surveillance; and
			(14)investigate and
			 report to the President and Congress on its findings, conclusions, and
			 recommendations for corrective measures that should be taken regarding any
			 violations of any law dealing with intelligence gathering, and to prevent
			 future violations.
			5.Composition of
			 commission
			(a)MembersThe
			 Commission shall be composed of 14 members, of whom—
				(1)1
			 member, who shall serve as Chairman of the Commission, shall be appointed by
			 the Majority Leader of the Senate, in consultation with the Majority Leader of
			 the House of Representatives;
				(2)1
			 member, who shall serve as Vice Chairman of the Commission, shall be appointed
			 by the Minority Leader of the Senate, in consultation with the Minority Leader
			 of the House of Representatives;
				(3)1
			 member shall be appointed by the Chairman of the Committee on the Judiciary of
			 the Senate;
				(4)1
			 member shall be appointed by the Ranking Member of the Committee on the
			 Judiciary of the Senate;
				(5)1
			 member shall be appointed by the Chairman of the Select Committee on
			 Intelligence of the Senate;
				(6)1
			 member shall be appointed by the Vice Chairman of the Select Committee on
			 Intelligence of the Senate;
				(7)1
			 member shall be appointed by the Chairman of the Committee on the Judiciary of
			 the House of Representatives;
				(8)1
			 member shall be appointed by the Ranking Member of the Committee on the
			 Judiciary of the House of Representatives;
				(9)1
			 member shall be appointed by the Chairman of the Permanent Select Committee on
			 Intelligence of the House of Representatives;
				(10)1 member shall be
			 appointed by the Ranking Member of the Permanent Select Committee on
			 Intelligence of the House of Representatives;
				(11)1 member shall be
			 appointed by the Chairman of the Committee on Appropriations of the
			 Senate;
				(12)1 member shall be
			 appointed by the Ranking Member of the Committee on Appropriations of the
			 Senate;
				(13)1 member shall be
			 appointed by the Chairman of the Committee on Appropriations of the House of
			 Representatives; and
				(14)1 member shall be
			 appointed by the Ranking Member of the Committee on Appropriations of the House
			 of Representatives.
				(b)Date of
			 AppointmentAll members of the Commission shall be appointed not
			 later than the date that is 3 months after the date of enactment of this
			 Act.
			(c)Qualifications;
			 Initial Meeting
				(1)Nongovernmental
			 appointeesAn individual appointed to the Commission may not be
			 an officer or employee of the Federal Government or any State or local
			 government.
				(2)Other
			 qualificationsIt is the sense of Congress that individuals
			 appointed to the Commission should be prominent United States citizens, with
			 national recognition and significant depth of experience in such professions as
			 law, intelligence gathering, and foreign affairs.
				(3)Initial
			 meetingThe Commission shall meet and begin the operations of the
			 Commission as soon as practicable.
				(d)Quorum;
			 VacanciesAfter its initial meeting, the Commission shall meet
			 upon the call of the Chairman or a majority of its members. Six members of the
			 Commission shall constitute a quorum. Any vacancy in the Commission shall not
			 affect its powers, but shall be filled in the same manner in which the original
			 appointment was made.
			6.Functions of
			 commissionThe functions of
			 the Commission are to—
			(1)conduct an
			 investigation that—
				(A)investigates
			 relevant facts and circumstances relating to all incidents of warrantless
			 surveillance conducted inside the United States, including any relevant
			 legislation, Executive order, regulation, plan, policy, practice, or procedure;
			 and
				(B)may include
			 relevant facts and circumstances relating to—
					(i)intelligence
			 agencies and intelligence gathering;
					(ii)the
			 Authorization for Use of Military Force, (Public Law 107–40; 50 U.S.C. 1541
			 note), as a justification for warrantless surveillance conducted inside the
			 United States;
					(iii)any use of
			 appropriated funds in carrying out warrantless surveillance conducted inside
			 the United States in contradiction of Federal law;
					(iv)the
			 jurisdiction of the Foreign Intelligence Surveillance Court, in issuing
			 warrants for the purpose of surveillance conducted inside the United
			 States;
					(v)the
			 role of congressional oversight and resource allocation;
					(vi)possible
			 legislative initiatives that could strengthen the use of lawful surveillance
			 conducted inside the United States in effectively protecting national security,
			 while preserving constitutional checks and balances and liberties; and
					(vii)other areas of
			 the public and private sectors determined relevant by the Commission for its
			 inquiry; and
					(2)submit to the
			 President and Congress such reports as are required by this Act containing such
			 findings, conclusions, and recommendations as the Commission shall determine,
			 including proposing organization, coordination, planning, management
			 arrangements, procedures, rules, and regulations.
			7.Powers of
			 commission
			(a)In
			 General
				(1)Hearings and
			 evidenceThe Commission or, on the authority of the Commission,
			 any subcommittee or member thereof, may, for the purpose of carrying out this
			 Act—
					(A)hold such hearings
			 and sit and act at such times and places, take such testimony, receive such
			 evidence, administer such oaths; and
					(B)subject to
			 paragraph (2)(A), require, by subpoena or otherwise, the attendance and
			 testimony of such witnesses and the production of such books, records,
			 correspondence, memoranda, papers, and documents, as the Commission or such
			 designated subcommittee or designated member may determine advisable.
					(2)Subpoenas
					(A)Issuance
						(i)In
			 generalA subpoena may be issued under this subsection
			 only—
							(I)by the agreement
			 of the Chairman and the Vice Chairman; or
							(II)by the
			 affirmative vote of 8 members of the Commission.
							(ii)SignatureSubject
			 to clause (i), subpoenas issued under this subsection may be issued under the
			 signature of the Chairman or any member designated by a majority of the
			 Commission, and may be served by any person designated by the Chairman or by a
			 member designated by a majority of the Commission.
						(B)EnforcementIn
			 the case of contumacy or failure to obey a subpoena issued the United States
			 district court for the judicial district in which the subpoenaed person
			 resides, is served, or may be found, or where the subpoena is returnable, may
			 issue an order requiring such person to appear at any designated place to
			 testify or to produce documentary or other evidence. Any failure to obey the
			 order of the court may be punished by the court as a contempt of that
			 court.
					(b)ContractingThe
			 Commission may, to such extent and in such amounts as are provided in
			 appropriation Acts, enter into contracts to enable the Commission to discharge
			 its duties under this Act.
			(c)Information From
			 Federal Agencies
				(1)In
			 generalThe Commission is authorized to secure directly from any
			 executive department, bureau, agency, board, commission, office, independent
			 establishment, or instrumentality of the Federal Government, information,
			 suggestions, estimates, and statistics for the purposes of this Act. Each
			 department, bureau, agency, board, commission, office, independent
			 establishment, or instrumentality shall, to the extent authorized by law,
			 furnish such information, suggestions, estimates, and statistics directly to
			 the Commission, upon request made by the Chairman, the Chairman of any
			 subcommittee created by a majority of the Commission, or any member designated
			 by a majority of the Commission.
				(2)Receipt,
			 handling, storage, and disseminationInformation shall only be
			 received, handled, stored, and disseminated by members of the Commission and
			 its staff consistent with all applicable statutes, regulations, and Executive
			 orders.
				(d)Assistance From
			 Federal Agencies
				(1)General services
			 administrationThe Administrator of General Services shall
			 provide to the Commission on a reimbursable basis administrative support and
			 other services for the performance of the Commission's functions.
				(2)Other departments
			 and agenciesIn addition to the assistance prescribed in
			 paragraph (1), departments and agencies of the United States may provide to the
			 Commission such services, funds, facilities, staff, and other support services
			 as they may determine advisable and as may be authorized by law.
				(e)Postal
			 ServicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as departments and agencies of the
			 United States.
			8.Nonapplicability
			 of federal advisory committee act
			(a)In
			 GeneralThe Federal Advisory Committee Act (5 U.S.C. App.) shall
			 not apply to the Commission.
			(b)Public Meetings
			 and Release of Public Versions of ReportsThe Commission
			 shall—
				(1)hold public
			 hearings and meetings to the extent appropriate; and
				(2)release public
			 versions of the reports required under subsections (a) and (b) of section
			 12.
				(c)Public
			 HearingsAny public hearings of the Commission shall be conducted
			 in a manner consistent with the protection of information provided to or
			 developed for or by the Commission as required by any applicable statute,
			 regulation, or Executive order.
			9.Staff of
			 commission
			(a)In
			 General
				(1)Appointment and
			 compensationThe Chairman, in consultation with the Vice Chairman
			 and in accordance with rules agreed upon by the Commission, may appoint and fix
			 the compensation of a staff director and such other personnel as may be
			 necessary to enable the Commission to carry out its functions, without regard
			 to the provisions of title 5, United States Code, governing appointments in the
			 competitive service, and without regard to the provisions of chapter 51 and
			 subchapter III of chapter 53 of such title relating to classification and
			 General Schedule pay rates, except that no rate of pay fixed under this
			 subsection may exceed the equivalent of that payable for a position at level V
			 of the Executive Schedule under section 5316 of title 5, United States
			 Code.
				(2)Personnel as
			 Federal employees
					(A)In
			 generalThe executive director and any personnel of the
			 Commission who are employees shall be employees under section 2105 of title 5,
			 United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, 89A,
			 89B, and 90 of that title.
					(B)Members of
			 commissionSubparagraph (A) shall not be construed to apply to
			 members of the Commission.
					(b)DetaileesAny
			 Federal Government employee may be detailed to the Commission without
			 reimbursement from the Commission, and such detailee shall retain the rights,
			 status, and privileges of his or her regular employment without
			 interruption.
			(c)Consultant
			 ServicesThe Commission is authorized to procure the services of
			 experts and consultants in accordance with section 3109 of title 5, United
			 States Code, but at rates not to exceed the daily rate paid a person occupying
			 a position at level IV of the Executive Schedule under section 5315 of title 5,
			 United States Code.
			10.Compensation and
			 travel expenses
			(a)CompensationEach
			 member of the Commission may be compensated at not to exceed the daily
			 equivalent of the annual rate of basic pay in effect for a position at level IV
			 of the Executive Schedule under section 5315 of title 5, United States Code,
			 for each day during which that member is engaged in the actual performance of
			 the duties of the Commission.
			(b)Travel
			 ExpensesWhile away from their homes or regular places of
			 business in the performance of services for the Commission, members of the
			 Commission shall be allowed travel expenses, including per diem in lieu of
			 subsistence, in the same manner as persons employed intermittently in the
			 Government service are allowed expenses under section 5703(b) of title 5,
			 United States Code.
			11.Security
			 clearances for commission members and staffThe appropriate Federal departments or
			 agencies shall cooperate with the Commission in expeditiously providing to the
			 Commission members and staff appropriate security clearances to the extent
			 possible under the relevant procedures and requirements, except that no person
			 shall be provided with access to classified information under this Act without
			 the appropriate security clearances.
		12.Reports of
			 commission; termination
			(a)Interim
			 ReportsThe Commission shall
			 submit to the President and Congress interim reports containing such findings,
			 conclusions, and recommendations for corrective measures as have been agreed to
			 by a majority of Commission members.
			(b)Final
			 ReportNot later than 18 months after the date of enactment of
			 this Act, the Commission shall submit to the President and Congress a final
			 report containing such findings, conclusions, and recommendations for
			 corrective measures as have been agreed to by a majority of Commission
			 members.
			(c)Classified
			 informationEach report submitted under subsection (a) or (b)
			 shall be in unclassified form, but may include a classified annex.
			(d)Termination
				(1)In
			 generalThe Commission, and all the authorities of this Act,
			 shall terminate 60 days after the date on which the final report is submitted
			 under subsection (b).
				(2)Administrative
			 activities before terminationThe Commission may use the 60-day
			 period referred to in paragraph (1) for the purpose of concluding its
			 activities, including providing testimony to committees of Congress concerning
			 its reports and disseminating the final report.
				13.Funding
			(a)Authorization of
			 AppropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this Act.
			(b)Duration of
			 AvailabilityAmounts made available to the Commission under
			 subsection (a) shall remain available until the termination of the
			 Commission.
			
